 1
 2
 3
 4
 5
 6
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
11                    SOUTHERN DISTRICT OF CALIFORNIA
12
13    RENOVATION REALTY, INC.,                     Case No. 18-cv-723-BAS-MDD

14                                  Plaintiff,     ORDER DENYING MOTION TO
                                                   DISMISS OR IN THE
15                                                 ALTERNATIVE TRANSFER
             v.                                    VENUE
16    RENOVATION AND DESIGN,                       [ECF No. 11]
      INC., et al.,
17
                                 Defendants.
18
19
20         Presently before the Court is a Motion by Defendants Renovation and Design,
21   Inc. and Renovation Design Realty, Inc. Defendants move the Court to dismiss
22   Plaintiff Renovation Realty, Inc.’s Complaint for improper venue, or in the
23   alternative, transfer venue to the Northern District of California. (“Mot.,” ECF No.
24   11-1.) Also before the Court is Plaintiff’s Opposition to the Motion, (“Opp’n,” ECF
25   No. 12), and Defendants’ Reply in support of the Motion, (“Reply,” ECF No. 13).
26   The Court finds this Motion suitable for determination on the papers submitted and
27   without oral argument. See Civ. L.R. 7.1(d)(1). For the reasons stated below, the
28   Court DENIES Defendants’ Motion.

                                             –1–                                   18cv723
 1   I.    BACKGROUND
 2         Plaintiff filed a Complaint against Defendants alleging trademark
 3   infringement, false designation of origin, and unfair competition. (“Compl.,” ECF
 4   No. 1.) Plaintiff is the owner of the service mark and trade name RENOVATION
 5   REALTY® and the owner of the trademarks RENOVATION REALTY® and
 6                                  (Id. at 2.)1
 7
 8
 9         Plaintiff offers “full-service real estate brokerage and residential renovation
10   contractor” services under and in connection with its trademarks. (Id. at 3.) “Plaintiff
11   offers a variety of services including real estate consulting, contracting, real estate
12   listing, brokerage, staging, and in many cases, uses its own capital or the equity in a
13   client’s property to renovate client’s property.” (Id.) Plaintiff alleges Defendant
14   Renovation Design Realty (“RDR”) is in the business of real estate brokerage and
15   “has been offering and selling services using one or more trademarks strikingly
16   similar and/or identical to one or more of Plaintiff’s Renovation Realty® Registered
17   Trademarks.” (Id. at 5.) RDR offers design and renovation services that help sellers
18   prepare their property for sale, and offers “expert negotiation [and] escrow
19   management.”      (Id.)   Plaintiff alleges Defendant Renovation and Design, Inc.
20   (“R&D”) is a component of Defendant RDR and also offers services using Plaintiff’s
21   trademark. (Id. at 6.) R&D “provides interior design, real estate staging, and
22   renovation consultancy to private clients and property developers.” (Id. at 5.)
23         In June 2017, Plaintiff sent RDR a cease and desist letter requesting
24   Defendants stop all infringing activities. (Id. at 6; ECF No. 12-2, at 36.) In October
25   2017, RDR filed petitions with the Trademark Trial and Appeal Board to cancel
26
27
     1
       The Complaint is mis-numbered and contains multiples of each paragraph number. The Court
28
     refers to the Complaint by page number rather than paragraph number to avoid confusion.

                                                   –2–                                   18cv723
 1   Plaintiff’s trademarks. (Compl. at 6; ECF No. 12-2, at 25.) As a result, Plaintiff filed

 2   the present suit.

 3   II.   LEGAL STANDARD

 4         Federal venue determinations are governed exclusively by federal law.

 5   Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 28 (1988). Proper venue is generally

 6   based on the most convenient or fair forum as established by the various statutory

 7   criteria (such as defendants’ residences or where the cause of action took place.) See

 8   Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986);

 9   see also Neirbo Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165, 167 (1939). A

10   motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(3) is the

11   appropriate method to challenge improper venue. Under the general venue statute:

12                A civil action may be brought in: (1) a judicial district in
                  which any defendant resides, if all defendants reside in the
13                same State in which the district is located; (2) a judicial
14                district in which a substantial part of the events or
                  omissions giving rise to the claim occurred, or a
15                substantial part of property that is the subject of the action
16                is situated; or (3) if there is no district in which the action
                  may otherwise be brought as provided in this section, any
17                judicial district in which any defendant is subject to the
18                court’s personal jurisdiction with respect to such action.
19
     28 U.S.C. § 1391(b).
20
           Once a defendant challenges venue, the plaintiff bears the burden of showing
21
     that venue is proper. Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491,
22
     496 (9th Cir. 1979). In determining whether venue is proper, the Court may consider
23
     facts outside the pleadings probative of the issue of venue. Argueta v. Banco
24
     Mexicano, S.A., 87 F.3d 320, 324 (9th Cir. 1996). If a court determines venue is
25
     improper, it may dismiss the case, or if it is in the interest of justice, the court may
26
     transfer the case to any other district in which it could have been brought. 28 U.S.C.
27
     § 1406(a); Dist. No. 1, Pac. Coast Dist. v. Alaska, 682 F.2d 797, 799 n.3 (9th Cir.
28

                                                –3–                                    18cv723
 1   1982). Ultimately, the decision whether to dismiss or transfer rests in the court’s

 2   sound discretion. See King v. Russell, 963 F.2d 1301, 1304–05 (9th Cir. 1992).

 3   III.   ANALYSIS

 4          The issue is whether venue is proper under 28 U.S.C. § 1391(b)(1).2 For

 5   purposes of venue, a defendant corporation is “deemed to reside in any district in

 6   [the] State within which its contacts would be sufficient to subject it to personal

 7   jurisdiction if that district were a separate State.” 28 U.S.C. § 1391(d). Defendants

 8   argue they do not have sufficient contacts in this district to subject them to personal

 9   jurisdiction. There is no question that Defendants are based in the Northern District,

10   and Defendants state they have no offices or employees in this district. (Mot. 6.)

11          A.      Personal Jurisdiction

12          “There are two forms of personal jurisdiction that a forum state may exercise

13   over a nonresident defendant—general jurisdiction and specific jurisdiction.”

14   Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008). No party argues general

15   jurisdiction exists in this case, thus, the Court analyzes specific jurisdiction. The
16   Ninth Circuit has established a three-prong test for analyzing a claim of specific
17   personal jurisdiction:
18                  (1) The non-resident defendant must purposefully direct
                    his activities or consummate some transaction with the
19                  forum or resident thereof; or perform some act by which
20                  he purposefully avails himself of the privilege of
                    conducting activities in the forum, thereby invoking the
21                  benefits and protections of its laws; (2) the claim must be
22                  one which arises out of or relates to the defendant’s forum-
                    related activities; and (3) the exercise of jurisdiction must
23                  comport with fair play and substantial justice, i.e. it must
24                  be reasonable.
25   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). Under
26   the first prong, “purposeful direction” and “purposeful availment” are two different
27
     2
      No party asserts a substantial part of the events giving rise to the claim occurred in this district.
28
     See 28 U.S.C. § 1391(b)(2).

                                                      –4–                                           18cv723
 1   concepts. Ziegler v. Indian River Cnty., 64 F.3d 470, 473 (9th Cir. 1995). “A
 2   purposeful availment analysis is most often used in suits sounding in contract” and
 3   “typically consists of evidence of the defendant’s actions in the forum, such as
 4   executing or performing a contract there.” Schwarzenegger, 374 F.3d at 802. “A
 5   purposeful direction analysis, on the other hand, is most often used in suits sounding
 6   in tort” and “usually consists of evidence of the defendant’s actions outside the forum
 7   state that are directed at the forum, such as the distribution in the forum state of goods
 8   originating elsewhere.” Id. at 802–03. As Plaintiff here has alleged causes of action
 9   sounding in tort, the Court will perform a purposeful direction analysis.
10                1.     Whether Defendants Purposefully Directed Their Activities
11                       at This District
12         “In tort cases, [the court] typically inquire[s] whether a defendant
13   ‘purposefully direct[s] his activities’ at the forum state, applying an ‘effects’ test that
14   focuses on the forum in which the defendant’s actions were felt, whether or not the
15   actions themselves occurred within the forum.” Yahoo! Inc. v. La Ligue Contre Le
16   Racisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (en banc) (quoting Schwarzenegger,
17   374 F.3d at 803). This test, often referred to as the “effects” test, derives from Calder
18   v. Jones, 465 U.S. 783 (1984). The defendant must have “(1) committed an
19   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the
20   defendant knows is likely to be suffered in the forum state.” Mavrix Photo, Inc. v.
21   Brand Techs., Inc., 647 F.3d 1218, 1228 (9th Cir. 2011) (citing Calder, 465 U.S.
22   783). All three parts of the test must be satisfied. Schwarzenegger, 374 F.3d at 805.
23   However, the Ninth Circuit has warned courts not to focus too narrowly on the effects
24   prong of this test, holding that “something more” is needed in addition to a mere
25   foreseeable effect. Bancroft & Masters, Inc. v. Augusta Nat. Inc., 223 F.3d 1082,
26   1087 (9th Cir. 2000).
27                       a.     Intentional Act
28         “Intent” refers only “to an intent to perform an actual, physical act in the real

                                                –5–                                       18cv723
 1   world, rather than an intent to accomplish a result or consequence of that act.”
 2   Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010).
 3   Here, Defendants allegedly performed the act of using Plaintiff’s trademarks on their
 4   website. (Compl. at 5.) See Lindora, LLC v. Isagenix Int’l LLC, 198 F. Supp. 3d
 5   1127 (S.D. Cal. 2016) (finding that allegations that the defendant operated a website
 6   using infringing marks sufficiently established an intentional act under Calder); Int’l
 7   Oddities v. Record, No. CV 12–3934–CAS (VBKx), 2013 WL 3864050, at *5 (C.D.
 8   Cal. July 22, 2013) (finding that allegations that the defendant used an infringing
 9   mark to sell products on its website sufficiently established an intentional act under
10   Calder). Accordingly, the first prong of the effects test is satisfied.
11                         b.      Express Aiming
12          Plaintiff argues Defendants have expressly aimed their conduct at this district
13   because their website “list[s] San Diego properties, complete with options to contact
14   agents and request showings.” (Opp’n 10.) Indeed, one may use Defendants’
15   website to search and view available multiple listing service (“MLS”) listings in San
16   Diego County and other counties in California. (See ECF No. 12-2, at 9.)3
17          “[M]aintenance of a passive website alone cannot satisfy” the express aiming
18   prong, but, operating a website “in conjunction with ‘something more’—conduct
19   directly targeting the forum—is sufficient to confer personal jurisdiction.” Brayton
20   Purcell, 606 F.3d at 1129 (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d
21   1007, 1020 (9th Cir. 2002)). “In determining whether a nonresident defendant has
22   done ‘something more,’ [the Ninth Circuit has] considered several factors, including
23   the interactivity of the defendant’s website, the geographic scope of the defendant’s
24
     3
25     Plaintiff also points out that Defendants advertise the infringing mark on websites and social
     media pages which are “accessible to consumers located in the Southern District.” (Opp’n 10.)
26   This is a meritless argument, because the websites and social media pages are available to anyone
     with internet access. “Not all material placed on the Internet is, solely by virtue of its universal
27   accessibility, expressly aimed at every state in which it is accessed.” Mavrix Photo, 647 F.3d at
     1231.
28

                                                     –6–                                          18cv723
 1   commercial ambitions, and whether the defendant ‘individually targeted’ a plaintiff
 2   known to be a forum resident.” Mavrix Photo, 647 F.3d at 1229 (citations omitted).
 3   Express aiming can be shown where a corporation “continuously and deliberately”
 4   exploits the forum market for its own commercial gain. Id. at 1229–30 (citing Keeton
 5   v. Hustler Magazine, Inc., 465 U.S. 770, 773–74, 781 (1984)).
 6         In Brayton Purcell, plaintiff sued defendant for plagiarizing its website
 7   verbatim. 606 F.3d at 1157. Both parties were law firms practicing in the area of
 8   elder abuse law and both parties were residents of California. Id. at 1126–27.
 9   Plaintiff alleged that the defendant “placed the two law firms in competition in the
10   area of elder abuse law and created confusion among potential clients as to the true
11   authorship of the [plagiarized] elder abuse materials.” Id. at 1130. The court held
12   that the defendant (1) knew of plaintiff’s existence, (2) targeted plaintiff’s business,
13   and (3) entered into direct competition with the plaintiff. Id. Accordingly, the court
14   found that the express aiming prong was satisfied.
15         Here, Defendants’ website has state-wide listings and users can locate real
16   estate listings in various districts, thus the scope of the Defendants’ commercial
17   ambitions is broad. And it is true that Defendants did not create the MLS listings;
18   the listings are simply available through their website.       But Defendants allow
19   customers to view listings in this district through Defendants’ website. The evidence
20   demonstrates that Defendants intend clients in this district to access and use their
21   website, locate listings, and then contact Defendants’ agents regarding the listings in
22   this district. (See ECF No. 12-2, at 10–11 (showing seven listings of properties in
23   San Diego).) Defendants assert “the actual listing offices and agents are displayed
24   [with the search results] – not Defendants.” (Reply 3.) This is true, but customers
25   may also request a showing of the properties through Defendants’ site. (ECF No.
26   12-2, at 21 (“Request a Showing”).) It is not specified who would contact a customer
27   who requests a showing. But it is commonsense that Defendants include the MLS
28   properties on their site in an attempt to generate new business, likely through

                                               –7–                                     18cv723
 1   referrals, future renovation projects, or through the use of Defendants’ real estate
 2   agents. This places Plaintiff and Defendants’ companies in competition because both
 3   companies work in the real estate and design markets and both seek business in this
 4   district. (Compl. at 3–6.) See Brayton Purcell, 606 F.3d at 1130 (nonresident
 5   defendant subject to specific jurisdiction “had every reason to believe prospective
 6   clients in [the forum] would see the website—indeed, attracting new business was
 7   the point”). This is evidence of targeting of Plaintiff in this district.4
 8          Further, the Court acknowledges there is no evidence Defendants knew of
 9   Plaintiff’s location at the time they began allegedly using the trademarks, but this
10   changed when Plaintiff sent Defendants a cease and desist letter in 2017. (ECF No.
11   12-2, at 36–40 (cease and desist letter with attached trademark registrations which
12   are registered to Plaintiff in La Mesa, California).) Defendants were then on notice
13   that the trademarks were registered by a resident of this district. Afterwards, in
14   October 2017, Defendant R&D filed a Petition for Cancellation for Plaintiff’s
15   trademark. (See ECF No. 12-2, at 25.) In the Petition, R&D provided that the
16   Registrant (i.e., Plaintiff) is “a California corporation with its principal place of
17   business in La Mesa, California.” (Id. at 27.) This shows Defendants knew Plaintiff
18   is located in this district. This knowledge is sufficient to turn what might otherwise
19   have been Defendants’ state-wide economic activity into “individualized targeting”
20   of Plaintiff. See Washington Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668,
21   678–79 (9th Cir. 2012) (holding even if the defendant was not aware of the infringing
22   product at the outset, it became aware its acts would impact the plaintiff “by virtue
23   of the cease-and-desist letters it had received”). Such targeting satisfies the express
24   aiming requirement. See Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir.
25
     4
26    The Court has reviewed the declaration of Sammy Lee Hastings, who is the founder of RDR and
     R&D. (ECF No. 11-2.) Mr. Hastings declares, “Defendants do not solicit customers in the [sic]
27   southern California.” (Id. ¶ 6.) Although it is evident that Defendants’ main goal is to solicit
     customers and developers in the northern district, the Court finds Defendants’ website, through the
28
     MLS postings of available properties in this district, does indeed solicit customers in this district.

                                                      –8–                                           18cv723
 1   2002) (“[T]he ‘express aiming’ requirement . . . is satisfied when ‘the defendant is
 2   alleged to have engaged in wrongful conduct targeted at a plaintiff whom the
 3   defendant knows to be a resident of the forum state.’” (quoting Bancroft & Masters,
 4   223 F.3d at 1087)).
 5          In sum, the Court finds Plaintiff has alleged facts demonstrating that
 6   Defendants engaged in conduct directly targeted or expressly aimed at this district.
 7   This prong of the effects test is met.
 8                         c.    Harm Likely to be Suffered in the Forum
 9          The third and final prong of the purposeful direction inquiry requires that
10   Defendants’ actions “caused harm that [they] knew was likely to be suffered in the
11   forum.” Brayton Purcell, 606 F.3d at 1131 (citation omitted). The touchstone of
12   this requirement is not the magnitude of the harm, but rather its foreseeability.
13   Yahoo! Inc., 433 F.3d at 1207. In an action for trademark infringement, it is
14   foreseeable that the economic harm suffered by the owner of a trademark will be felt
15   in the owner’s home state. Washington Shoe, 704 F.3d at 679. Here, it is clear that
16   harm is suffered by Plaintiff in this district because Plaintiff is located in and sells
17   services using its trademark in this district. As noted above, Defendants were aware
18   of Plaintiff’s location, thus it was foreseeable that Plaintiff would suffer harm in this
19   district.
20          In sum, the Court finds Plaintiff has established Defendants purposefully
21   directed their activities at this district under the Calder effects test.
22                 2.      Whether Plaintiff’s Claims Arise Out of Defendants’ Forum-
23                         Related Contacts
24          The second requirement for specific personal jurisdiction is that the claim
25   asserted in the litigation arises out of Defendants’ forum-related activities. The Ninth
26   Circuit follows a “but for” test in determining whether the claim “arises out of” the
27   nonresident’s forum-related activities, i.e., if plaintiff would not have suffered loss
28   “but for” defendant’s activities, this element is satisfied. Ballard v. Savage, 65 F.3d

                                                 –9–                                    18cv723
 1   1495, 1500 (9th Cir. 1995). Here, it is alleged Defendants used Plaintiff’s trademark
 2   on their website which, among other things, generates business using real estate
 3   listings in this district. This competes with Plaintiff who also provides real estate
 4   services in this district, and thus, harms Plaintiff’s business. But for Defendants’
 5   activities, Plaintiff would not have suffered loss. This element is met.
 6                3.     Whether Jurisdiction is Reasonable
 7         Once purposeful direction is established, a defendant may defeat jurisdiction
 8   only by “present[ing] a compelling case that the presence of some other
 9   considerations would render jurisdiction unreasonable.” Core–Vent Corp. v. Nobel
10   Indus. AB, 11 F.3d 1482, 1487 (9th Cir. 1993). The Court must consider whether
11   maintenance of the action in this district offends “traditional notions of fair play and
12   substantial justice.” Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987) (internal
13   quotations and citation omitted). In determining whether asserting jurisdiction is
14   reasonable, the Court considers: “(1) the burden on the defendant, (2) existence of an
15   alternative forum, (3) convenient and effective relief for the plaintiff, (4) the forum
16   state’s interest in adjudicating the suit, (5) efficient resolution of the controversy, (6)
17   purposeful interjection, and (7) conflicts with sovereignty.” Id. (citation omitted).
18         Defendants argue litigating this case in this district is unreasonable because
19   they are based in the Northern District and have no contacts in this district. (Mot.
20   15.) Indeed, the Northern District is a more convenient location for Defendants and
21   it would therefore be more burdensome for them if the case remains in this district.
22   However, the Court foresees little evidence in this case that cannot be transported
23   here electronically and therefore the burden is minimal. Menken v. Emm, 503 F.3d
24   1050, 1060 (9th Cir. 2007) (holding “with the advances in transportation and
25   telecommunications and the increasing interstate practice of law, any burden is
26   substantially less than in days past” (quoting CE Distrib., LLC v. New Sensor Corp.,
27   380 F.3d 1107, 1112 (9th Cir. 2004)). And, given the proximity of the two districts,
28   the distance between the fora is not a travel inconvenience “so great as to constitute

                                                – 10 –                                    18cv723
 1   a deprivation of due process.” Panavision Intern., L.P. v. Toeppen, 141 F.3d 1316,
 2   1323 (9th Cir. 1998) (quoting Caruth v. Int’l Psychoanalytical Ass’n, 59 F.3d 126,
 3   128–29 (9th Cir. 1995)). After considering the above factors, the Court finds
 4   Defendants have not demonstrated adjudication of this case in this district would be
 5   unreasonable.
 6         In sum, Plaintiff has shown that Defendants purposefully directed their
 7   activities at this district and these activities relate to Plaintiff’s claim. Defendants
 8   have not presented a compelling case that the exercise of jurisdiction would be
 9   unreasonable. The Court concludes Defendants “reside” in this district for purposes
10   of venue. See 28 U.S.C. § 1391(b)(1). Venue is proper in this district and the Court
11   therefore declines to dismiss or transfer this case.
12   IV.   CONCLUSION
13         For the foregoing reasons, the Court finds venue is proper in this district. The
14   Court DENIES Defendants’ Motion to Dismiss or Transfer.
15         IT IS SO ORDERED.
16
17   DATED: November 26, 2018
18
19
20
21
22
23
24
25
26
27
28

                                               – 11 –                                  18cv723
